DETAILED ACTION
Election/Restrictions
Claims 1-4 were elected without traverse in the reply filed on May 12, 2022. Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b).

Claim Interpretation
In claim 1, “high-pressure” is interpreted as a statement of intended use, not a structural limitation (which would cause the claim to be indefinite since no definition of this relative term is provided).
In claim 1, the word “resin” is used in the first supply step and second supply step, and since there is no stated distinction, it is interpreted that there is only one resin.
In claim 1, the manufacturing method only provides two steps of supplying resin.  Important parts of the process such as forming a fiber layer on a liner (and the unstated but necessary steps of providing a mold and placing the fiber layer and liner in the mold) should generally be recited in the body of the claim as positively recited steps, rather than in the preamble.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Santoni (WO 2018/211258) in view of Huang (J. Appl. Polym. Sci. (2017), 14 pages)
As to claim 1, Santoni teaches a method for manufacturing an article that could be used as a high-pressure tank.  Santoni provides a liner (page 8, support element inflated), placing reinforcing fibers (20) around the liner, placing the reinforcing fibers and liner in a mold (15), a first resin injection step (page 9, “one stage”) which supplies resin to reinforcing fibers, and a second/subsequent resin injection step (pages 11-12, “further stage”) which supplies additional resin to the reinforcing fibers.
Santoni is silent to adding spherical particles to the resin in the second resin injection step.
Huang teaches that hollow glass microspheres (HGM) is an attractive functional spherical filler for composites because of its isotropy, low density, moisture resistance, and thermal insulation (page 1, left column).
One of ordinary skill in the art prior to filing would have found it prima facie obvious to incorporate the Huang HGM into the Santoni resin during both resin injection steps as a recognized improvement that would reduce the amount of resin used, as well as provide isotropy, low density, moisture resistance, and thermal insulation, as taught by Huang.
As to claim 4, Huang teaches applying a silane coupling agent (APTES, page 2, left column) to the particles, which is a surface active agent that would inherently make the particles hydrophobic due to the outward facing hydrophobic silane groups.  One of ordinary skill in the art prior to filing would have found it prima facie obvious to incorporate the Huang silane treatment with the HGM into Santoni because the silane/APTES coupling agent is an improvement that would increase the flexural stress of the material over pristine HGM (Fig. 6, compare (f) to (b)).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Santoni (WO 2018/211258) in view of Huang (J. Appl. Polym. Sci. (2017), 14 pages), and further in view of Shafi (US 20080197526)
As to claim 2, Santoni teaches epoxy (page 17), and while it may be inherent that an epoxy contains a hardener, Santoni does not specifically teach a hardener.
Shafi teaches that epoxy composites are prepared by separately preheating epoxy and hardener, mixing them together, and injecting into a mold ([0032]).
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate Shafi’s hardener into the Santoni resin as an obvious technique for initiating the hardening of Santoni’s epoxy resin.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art simply does not teach the subject matter of claim 3 in any reasonable combination with Santoni.
Claim 1 may also be allowable if amended to positively exclude the spherical particles from the resin in the claimed first supply step since the reasoning presented above takes the position that it would be obvious to incorporate the Huang HGMs into both resin injection steps of Santoni.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742